Citation Nr: 0637135	
Decision Date: 11/30/06    Archive Date: 12/06/06	

DOCKET NO.  95-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss, on both a schedular and 
extraschedular basis. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran reportedly served on active duty from August 1964 
to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1995 and June 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  

This case was previously before the Board in August 1999 and 
November 2003, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has in the past and currently exhibits no 
more than Level II hearing in both his right and left ears.  

2.  The veteran's case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial (compensable) 
evaluation for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85 and Part 4, Code 6100 (effective prior to 
and after June 19, 1999).  

2.  An initial (compensable) evaluation for service-connected 
bilateral hearing loss on an extraschedular basis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO) Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of February 2002 and 
March 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private examination reports, as well as transcripts of 
various RO and Travel Board hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at various RO and Travel 
Board hearings, as well as various VA and private otologic 
and audiometric examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  Where there is a question as 
to which of two evaluations apply, the higher evaluation will 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

In the present case, in a rating decision of July 1995, the 
RO granted service connection (and a noncompensable 
evaluation) for hearing loss in the right ear, effective from 
June 29, 1994, the date of receipt of the veteran's claim.  
In a subsequent rating decision of June 1998, the RO granted 
service connection (and a noncompensable evaluation) for left 
ear hearing loss, once again effective from June 29, 1994.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  

The Board notes that, during the course of this appeal, 
specifically, on June 19, 1999, there became effective new 
regulations for the evaluation of service-connected ear 
disorders, including hearing loss.  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board must determine which version 
of the law or regulation is more favorable to the veteran.  
If application of the revised regulations results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

In the present case, at the time of a VA audiometric 
examination in June 1995, pure tone air conduction threshold 
levels, in decibels, were as follows:  

HERTZ
       1000
       2000
      3000
     4000
Right Ear
           
5
           
5
        30
        70
Left Ear
           
5
           
5
        25
        55

Speech recognition scores were 92 percent for both the right 
ear and left ears.  Audiometric findings were consistent with 
Level I hearing in both ears.  

On subsequent VA audiometric examination in May 1997, it was 
noted that the veteran had been exposed to "severe" 
occupational noise while serving as a door gunner on a 
helicopter in service.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
      1000
     2000
     3000
      4000
Right Ear
        10
        30
        40
        80
Left Ear
        15
        30
        40
        60

Speech recognition scores were 88 percent for both the right 
and left ears, consistent with Level II hearing in each ear.  

As of the time of a recent VA audiometric examination in 
April 2004, the veteran gave a history of bilateral hearing 
loss, with the right ear being somewhat worse.  According to 
the veteran, as a result of his hearing loss, he found it 
necessary to "turn up" the television.  Also noted were 
problems with hearing in the presence of background noise.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

Hertz
       1000
       2000
       3000
      4000
Right Ear
          
10
          
25
          
50
         85
Left Ear
          
15
          
20
          
30
         65

Speech recognition scores were 88 percent for both the right 
and left ears, commensurate with Level II hearing in each 
ear.  At the time of examination, it was noted that, as far 
as the veteran's employment was concerned, the extent to 
which the veteran's hearing loss affected his employment 
would depend on the type of job.  According to the examining 
audiologist, for most jobs, there would not be "a problem."  
However, were the veteran to find it necessary to engage in 
"a lot of phone usage" his hearing loss could "possibly" 
affect his performance.  Additionally, were the veteran to be 
employed in a job requiring "a lot of communication in the 
presence of background noise," he might experience "a bit of 
difficulty."  

At the time of private otologic and audiometric examinations 
in September 2006, the veteran gave a history of exposure to 
gunfire while in service.  Reportedly, the veteran had 
previously undergone evaluation by the VA, and been told that 
he would not be helped by a hearing aid.  When questioned, 
the veteran indicated that he experienced increasing 
difficulty when listening to the television and in 
conversations, in particular, in the presence of background 
noise.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

Hertz
       1000
       2000
       3000
       4000
Right Ear
          
35
         50
        60
         90
Left Ear
          
25
         35
        50
         55

Speech recognition scores obtained utilizing W-22 wordlists 
were 84 percent for the right ear, and 92 percent for the 
left ear.  The pertinent diagnosis noted was left-sided mild 
sloping to moderate sensorineural hearing loss, and mild 
sloping to profound sensorineural hearing loss on the right.  

As noted above, the veteran in this case seeks an increased 
evaluation for service-connected bilateral hearing loss.  In 
pertinent part, it is argued that the veteran's hearing loss 
is more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable evaluation now assigned.

In response, the Board wishes to make it clear that 
evaluations for service-connected defective hearing are 
based, in large part, on a mechanical application of the 
Rating Schedule to the numeric designations assigned 
following audiometric evaluation.  See Lendenman v. Principi, 
3 Vet. App. 345 (1992).  Moreover, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry in the frequencies 1000, 2000, 3000 
and 4000 cycles per second (Hertz).  To evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the Schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (effective prior to and after June 19, 1999).  

In the present case, the veteran has exhibited no greater 
than Level II hearing in either his right or left ear.  Such 
findings, it should be noted, are consistent with the 
noncompensable evaluation currently in effect.  While it is 
true that, on private audiometric examination in September 
2006, the veteran exhibited Level III hearing in his right 
ear and Level I hearing in his left ear, that examination was 
not adequate for rating purposes.  Moreover, even assuming, 
for the sake of argument, that such examination could be 
utilized in evaluation of the veteran's service-connected 
hearing loss, the findings noted do not warrant more than a 
noncompensable evaluation.  

The Board acknowledges that, following a VA audiometric 
examination in April 2004, the examiner indicated that the 
extent to which the veteran's hearing loss affected his 
employment would, in fact, depend on the type of job.  
However, it was indicated that, for most jobs, there should 
not be "a problem."  Even assuming that the veteran's job 
involved "a lot of phone usage," or "communication in the 
presence of background noise," it was felt that the veteran's 
hearing loss might only present "a bit of difficulty."  To 
date, it has not been demonstrated that the veteran's case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards for evaluation of service-connected hearing loss.  
See 38 C.F.R. § 3.321(b)(1) (2005).  

The Board has taken into consideration the veteran's 
testimony regarding the current severity of his service-
connected hearing loss.  However, following a full review of 
the pertinent evidence of record, the Board is of the opinion 
that the noncompensable evaluation presently in effect for 
the veteran's service-connected hearing loss is appropriate, 
and that an increased rating is not warranted.  


ORDER

An initial (compensable) evaluation for service-connected 
bilateral hearing loss, on either a schedular or 
extraschedular basis, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


